Citation Nr: 1547300	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-33 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for removal of the ovaries, to include as secondary to service connected right breast cancer.  

2.  Entitlement to service connection for removal of the left breast, mastectomy with numbness in chest area with scarring; entitlement to a separate, service-connected evaluation for modified radical mastectomy of both breasts. 

3.  Entitlement to an initial compensable evaluation for scars of the right breast over biopsy sites. 

4.  Entitlement to an initial compensable evaluation for a scar of the right breast over a tissue expander.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to May 2005.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for scars, right breast over biopsy sites, and a scar, right breast over tissue expander.  Each disability was evaluated as noncompensable.  The rating decision also denied service connection for removal of the ovaries and service connection for removal of the left breast, mastectomy with numbness in chest area with scarring. 

The RO in Fort Harrison, Montana, has jurisdiction of the Veteran's eFolders.  

During a June 2015 hearing before the undersigned Veterans Law Judge, the Veteran contended that she is entitled to a permanent and total disability evaluation.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for removal of the left breast, mastectomy with numbness in chest area with scarring; entitlement to a separate, service-connected evaluation for modified radical mastectomy of both breasts, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence demonstrates that removal of the Veteran's ovaries was proximately caused by service-connected disability.

2.  The evidence demonstrates that the Veteran's scars of the right breast over biopsy sites are painful on objective demonstration.  

3.  The evidence demonstrates that the Veteran's scar of the right breast over a tissue expander is painful on objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for removal of the Veteran's ovaries are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309, 3.310(a) (2015).

2.  The criteria for initial 10 percent evaluations for scars of the right breast over biopsy sites have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (2015).

3.  The criteria for an initial 10 percent evaluation for a scar of the right breast over a tissue expander have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

In this case, the Board is granting the claim for service connection for removal of the ovaries as secondary to service connected right breast cancer.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The claims for initial compensable evaluations arise from the Veteran's disagreement with the initial evaluations assigned following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, lay statements and the transcript of the June 2015 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations of the Veteran's scars were conducted in July 2008 and July 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record and provide rationales for the opinions offered.  The examiners consider the Veteran's medical history, including her lay reports of her symptomatology; describe the Veteran's disabilities in sufficient detail; and fully describe the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence supports service connection for removal of the Veteran's ovaries as secondary to service connected right breast cancer.

A November 2007 VA Hematology/Oncology Clinic treatment note provides an assessment of deleterious amplification of BRCA2 gene with stage IIA Infiltrating Ductal Carcinoma of the right breast.  The treatment note also provides that VA physicians recommended a bilateral oophorectomy for two reasons: for primary hormonal treatment of ER positive breast cancer, and for prophylactic consideration for ovarian cancer in patients with BRCA mutation. 

This VA Hematology/Oncology Clinic treatment note demonstrates that the removal of the Veteran's ovaries was due to or the result of her service-connected right breast cancer.  As a result, she is entitled to service connection for removal of the ovaries, secondary to service connected right breast cancer.  38 C.F.R. § 3.310; Allen, supra.

Initial Compensable Evaluations

Turning to the Veteran's increased initial evaluation claims, disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  If  there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's scars are evaluated under Diagnostic Code 7804.  

The Board notes that effective October 23, 2008, the portion of the Rating Schedule pertaining to the rating of skin disorders (38 C.F.R. § 4.118 ) was revised.  The amendments only apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  In this case, the Veteran's claim was received in January 2008.  However, the October 2013 statement of the case and July 2014 supplemental statement of the case considered both the old and the new criteria. 

Under the relevant criteria effective prior to October 23, 2008, scars that are superficial and painful on examination are rated as 10 percent disabling.  This is the highest evaluation provided.  Diagnostic Code 7804. 

Notes provide that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar, and that a superficial scar is one not associated with underlying soft tissue damage. 

Under the relevant criteria effective October 23, 2008, one or two scars that are unstable or painful warrant a 10 percent evaluation, three or four such scars warrant a 20 percent rating, and five or more such scars warrant a 30 percent rating.  Diagnostic Code 7804. 

In this case, the Board will apply the prior criteria, as they allow for more compensation (two separate 10 percent evaluations for the Veteran's right breast biopsy scars, for a combined 20 percent evaluation (38 C.F.R. § 5.25) versus one 10 percent evaluation for these scars) and apply throughout the entire appeal period.

The July 2008 VA examination provides that the Veteran had two right breast biopsy scars.  One was lateral and measured 1 cm by 0.2 cm, the other was lower medial and measured 4 cm by 0.5 cm.  The Veteran also had a scar from the right breast tissue expander that measured 17 cm by 1.5 cm at the widest point.  

The July 2008 and July 2013 VA examination reports do not state that the Veteran's service-connected scars of the right breast over biopsy sites, or scar of the right breast over a tissue expander, are painful.  

Nevertheless, the Board observes that the Veteran gave detailed testimony during the June 2015 hearing as to the pain of these service-connected scars.  Moreover, in a June 2015 letter, the Veteran's friend related that the Veteran had told her multiple times that she was in pain on a regular basis, and that the pain radiated from the scars caused by operations caused by her cancer.  The Veteran's friend stated that she had personally observed the Veteran often wince in pain because of this.  The Board finds that the Veteran's friend's testimony is evidence of objective demonstration of the Veteran's pain.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, the Board finds that the statements by the Veteran and her friend are credible.  

As a result, the Board finds that the Veteran is entitled to a 10 percent initial evaluation for each of her three service-connected scars.  This is the highest evaluation available under the applicable rating criteria.  

The record contains no indication that the rating criteria are inadequate to rate the Veteran's scars.  The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  The competent and credible evidence of record shows that the Veteran's scars result in pain.  The Diagnostic Code discussed above provides ratings based pain.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board observes that the Veteran has been evaluated as 100 percent disabled due to service-connected disability since October 2006.  Thus, the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, the evidence supports initial 10 percent evaluations for scars of the right breast over biopsy sites and a scar of the right breast over a tissue expander.  However, the evidence demonstrates that the Veteran is not entitled to initial evaluations in excess of 10 percent for these scars.  As the preponderance of the evidence is against higher initial evaluations, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001).


ORDER

Service connection for removal of the Veteran's ovaries, secondary to service connected right breast cancer, is granted.  

Initial 10 percent evaluations for scars of the right breast over biopsy sites are granted, subject to the rules and regulations governing the award of monetary benefits. 

An initial 10 percent evaluation for a scar of the right breast over a tissue expander is granted, subject to the rules and regulations governing the award of monetary benefits.

REMAND

The issue of entitlement to service connection for removal of the left breast, mastectomy with numbness in chest area with scarring; entitlement to a separate, service-connected evaluation for modified radical mastectomy of both breasts, requires additional development.  

The Veteran's service treatment records reflect that she received treatment for a left breast lump prior to service, that included mammograms and a lumpectomy in approximately 1997 and/or 1997.  

The July 2013 VA examination report provides the medical opinion that it was less likely than not that the Veteran's left breast cancer started while she was in the service.  The report also provides that there was no evidence that the left breast cancer started within one year following the Veteran's separation from the service.  It would be resorting to mere speculation to make a subjective statement that the left breast cancer began during the year following the Veteran's separation.  

In so finding, the report notes that an October 2006 bilateral mammogram showed new calcifications in the left breast when compared to mammograms from June 2003, June 2004 and January 2005.  The report noted that this was one year and five months after the Veteran's active duty.  However, the report failed to address whether the Veteran's active duty aggravated her preexisting left breast lumps.  The Board finds this failure is particularly significant in light of the fact that the Veteran's left breast cancer was found only five months after her initial post-service year.  The Board notes that this one-year period is relevant because the VA examiner specifically discussed it in the July 2013 VA examination report.    

As a result of the foregoing, the Board finds that the July 2013 VA medical opinion is inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the July 2013 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence in the eFolders, the medical history (including that set forth above), and the July 2013 VA examination, the examiner is asked to address: 

(a) whether the evidence of record clearly and unmistakably (i.e., it is undebatable) shows that any currently left breast disability existed prior to her entry onto active duty? 

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting left breast disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left breast cancer that led to removal of the left breast had its onset in service?  The examiner should specifically address the appellant's contention that mammograms taken during service in 2003, 2004 and 2005 showed changes that represented the onset of a slow growing left breast cancer (as reported during the June 2015 hearing on transcript pages 10-16).  The examiner should specifically discuss what abnormal findings were shown on the in-service mammograms, whether such findings were different from findings noted in a post-service mammogram in October 2006, along with a discussion as to whether, in retrospect, the in-service mammogram findings were suspicious for the presence of left breast cancer.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


